Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed December 27, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-29 and 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krabe et al. (US 2015/0118770 A1) in view of Toda (US 2015/0295098 A1) further in view of Pan et al. (US 2014/0131858 A1).
Regarding claim 26, Krabe et al., henceforth Krabe, discloses a microelectronic package structure comprising: a plurality of dies (1902, 1904 in Fig. 19C, see paragraphs 0087-0089) within a package substrate (1900), wherein the dies are embedded in a mold material (1912) within the package substrate, and wherein top surfaces of the dies are coplanar with each other; and an optical die (1936) disposed on 
Still regarding claim 26, Krabe teaches the claimed invention except for specifically stating the type of dies.  Toda discloses a silicon die (150 in Fig. 1B) including a driver die, a receiver die and a clock and data recovery die in paragraph 0024.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the specific dies as disclosed by Toda in the device of Krabe for the purpose of controlling and/or supporting the photonic operations performed by an optical die.
Still regarding claim 26, the proposed combination of Krabe and Toda teaches the claimed invention except for a dielectric liner.  Pan discloses a microelectronic package substrate (Fig. 2F-2G) having a die (121) embedded in a mold material (paragraph 0024), wherein sidewalls and a bottom surface of the molding material are above a bottom surface of the package substrate (sidewalls and bottom of mold material are above bottom surface of 201, which is part of the package substrate), wherein a dielectric liner (208) is between the sidewalls and the bottom surface of the molding material and the package substrate, and wherein the dielectric liner is on the entire length of vertical sidewalls (liner 208 is disposed along vertical sidewalls of molding material and adjacent to vertical copper layers 207) of the molding material in Fig. 2F-2G.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the dielectric liner as disclosed by Pan in the device of the proposed 
Regarding claim 27, Krabe discloses the at least one optical die is one of an optical transmission die and an optical receiver die in paragraph 0089.  
Regarding claim 28, Krabe discloses the device structure comprises a system on a chip in paragraph 0087.  
Regarding claim 29, Krabe discloses the package structure comprises a portion of a photonic engine block in paragraph 0087.
Regarding claim 31, Krabe discloses the package structure comprises redistribution layer structures coupling the dies to each other in paragraph 0060.
Regarding claim 32, Krabe discloses the mold material on a sidewall of at least one of the dies in Fig. 19C.  Further, the proposed combination of Krabe, Toda and Pan teaches the claimed invention except for the mold material made of epoxy.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the mold material from epoxy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 33, Krabe discloses the optical die electrically coupled to an optical alignment assembly in Fig. 19C, which shows the optical die 1936 electrically coupled to solder bumps 1940 which align the optical die 1936.


Response to Arguments
Applicant's arguments, see pages 6-8, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 17, 2022